Citation Nr: 0928477	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  09-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis, formerly claimed as a neurological condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to May 
1951.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied service connection for 
multiple sclerosis on the grounds that the evidence submitted 
was not new and material.  The matter was subsequently 
transferred to the Detroit, Michigan RO.

Historically, the Veteran filed the underlying claim for 
service connection, then claimed as a neurological disorder, 
in May 1976.  The RO denied that claim in an August 1976 
rating decision, and that denial was affirmed in a June 1978 
Board decision.  The Veteran attempted to reopen his claim 
again in September 2007.  The RO again denied the Veteran's 
claim in the January 2008 rating decision currently on 
appeal.

In his Appeal to the Board of Veterans' Appeals, the Veteran 
requested a Travel Board hearing at his local RO.  However, 
subsequent correspondence from the Veteran indicates he no 
longer wished to testify.  See February 2009 Request for 
Change of Travel Board Hearing.  Therefore, the Board finds 
that the Veteran's request for a hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In correspondence dated November 2007, the Veteran's 
representative stated that the Veteran received treatment 
from two VA medical centers (VAMC) from 1976 to the present.  
Specifically, he stated that he was treated at the Allen Park 
VAMC from 1976 to 1996, then treated at the Detroit VAMC from 
1996 to the present.  Parenthetically, the Board notes that 
the Allen Park VAMC has since ceased operation, and all files 
from that facility are now housed in the John D. Dingell VAMC 
in Detroit, Michigan.  He also reported receiving some care 
at the Ann Arbor VAMC during the early and mid-1990's.

The claims file presently includes records from the Allen 
Park VAMC dated 1977, as well as records from the Detroit 
VAMC dated 2006 to 2007.  The additional records identified 
by the Veteran's representative have not been associated with 
the claims file, and there is no indication that such records 
are not available.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
the existence of outstanding VA treatment records and that VA 
has a duty to assist the Veteran to attempt to obtain these 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC should ask the Veteran to 
provide, to the extent possible, the dates 
during which he received treatment from 
specific VA medical centers.  The RO/AMC 
should then obtain all treatment records 
from those facilities identified by the 
Veteran.

2.  After such development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO/AMC should furnish the Veteran and 
his representative with a supplemental 
statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

